                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                 *
TANVEER S. MAJID,
                                                 *
       Plaintiff,
                                                 *
               v.                                             Civil Action No. DKC-20-0233
                                                 *
CENTRAL INTELLIGENCE AGENCY
(CIA),                                           *

       Defendant                          *
                                         ***
                                  MEMORANDUM OPINION

       Plaintiff Tanveer S. Majid filed the above-captioned complaint on January 27, 2020,

together with a motion to proceed in forma pauperis. ECF Nos. 1, 2. Because Plaintiff appears

indigent, the motion will be granted. For reasons stated below, however, the complaint shall be

dismissed.

       Plaintiff filed this complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), which

permits an indigent litigant to commence an action in this court without prepaying the filing fee.

To guard against possible abuses of this privilege, the statute requires dismissal of any claim that

is frivolous, malicious, or fails to state a claim on which relief may be granted. 28 U.S.C. §

1915(e)(2)(B)(i) and (ii). When considering whether a claim is frivolous, § 1915(e)(2) grants

courts “the unusual power to pierce the veil of the complaint’s factual allegations and dismiss those

claims whose factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327

(1989). A complaint is frivolous where “it lacks an arguable basis either in law or in fact.” McLean

v. United States, 566 F.3d 391, 399 (4th Cir. 2009) (quoting Neitzke, 490 U.S. at 327).

       The complaint alleges that the Defendant Central Intelligence Agency (“CIA”) has engaged

in “harassment, stalking and surveillance” of Plaintiff 24 hours per day, seven days per week in
multiple states and locations. Plaintiff alleges that the CIA is subjecting him to “frequency

harassment” which includes being assaulted electronically through radio and microwave

frequencies. Complaint, ECF No. 1. Plaintiff details in a CD, filed with the court as an exhibit,

events supporting his allegations. The CD includes video footage taken as Plaintiff drives to

various locations. The footage shows vehicles with one headlight on, vehicles that are sitting off

the road, and law enforcement vehicles on the side of the road. Text is included in the CD

indicating Plaintiff’s belief that these otherwise innocuous events represent people that were

given his location by “Rogue US Intelligence Agency employees” to spy on Plaintiff.

       Because the complaint fails to provide any information that might lead to a reasonable

conclusion that some plausible cause of action has accrued on Plaintiff’s behalf, it will be

dismissed pursuant to § 1915(e)(2).

       Accordingly, the motion for leave to proceed in forma pauperis will be granted and the

complaint will be dismissed without prejudice. A separate order follows.




March 4, 2020                                       ___________/s/_________________
                                                    DEBORAH K. CHASANOW
                                                    United States District Judge




                                                2
